Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 27, 2015

                                         No. 04-15-00251-CV

                             IN RE HEB GROCERY COMPANY, LP

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

        On April 27, 2015, relator HEB Grocery Company, LP filed a petition for writ of
mandamus with an emergency motion for temporary stay of discovery deadlines. The court has
considered relator’s petition, the response filed on behalf of the real party in interest and relator’s
reply and is of the opinion that relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.

           The temporary stay previously issued by this court on April 29, 2015, is LIFTED.


           It is so ORDERED on October 27, 2015.


                                                         _________________________________
                                                         Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2015.


                                                         ___________________________________
                                                         Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013-CI-08676, styled Patricia Rani Spaulding v. HEB, Inc., HEB
Grocery Company, LP; HEBCO GP, LLC and HEBCO Partners, Ltd., pending in the 285th Judicial District Court,
Bexar County, Texas, the Honorable Martha Tanner presiding.